Citation Nr: 0104248	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an anxiety reaction.  

2.  Entitlement to service connection for a back disorder to 
include intervertebral disc syndrome and low back pain 
syndrome.  

3.  Entitlement to service connection for a left leg 
disorder.  

4.  Entitlement to an increased disability evaluation for 
right leg shell fragment wound residuals, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Melba N. Rivera-Camacho, 
Attorney.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 RO decision which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for an anxiety 
disorder, intervertebral disc syndrome, and a left leg 
disorder; denied the claims; and denied an increased disorder 
evaluation for the veteran's service-connected right leg 
shell fragment wound residuals.  In April 1998, the RO denied 
service connection for a back disorder.  In September 1998, 
the veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  The veteran has been 
represented throughout this appeal by Melba N. 
Rivera-Camacho, Attorney.  


FINDINGS OF FACT

1.  An April 1971 rating decision denied service connection 
for an anxiety reaction.  In April 1971, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  He did not submit a notice of disagreement with the 
decision.  

2.  The documentation submitted since the April 1971 RO 
decision is relevant and probative of the issue at hand.  

3.  Service connection is currently in effect for right leg 
shell fragment wound residuals.  

4.  An acquired psychiatric disorder was not shown during 
active service or to have originated during such service.  

5.  The veteran's chronic depressive disability has been 
shown to be related to his service-connected right leg shell 
fragment wound residuals.  

6.  An anxiety reaction was not shown during active service; 
to have originated during such service; or to be related to a 
service-connected disorder.  

7.  An organic mood disorder with psychotic features was not 
shown during active service; to have originated during such 
service; or to be related to a service-connected disorder.  

8.  A back disorder was not shown during active service or 
for several years following service separation.  The 
veteran's current intervertebral disc syndrome and low back 
pain syndrome have not been shown to have originated during 
active service.  

9.  The veteran's lumbosacral spine degenerative disc 
disability is not secondary to a service-connected disorder.  

10.  A left leg disorder was not objectively manifested 
during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The April 1971 RO decision denying service connection for 
an anxiety reaction is final.  New and material evidence 
sufficient to reopen a claim for service connection for an 
acquired psychiatric disorder has been presented.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).  

2.  A chronic depressive disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R.§ 3.310(a) (2000).  

3.  An anxiety reaction was not incurred in or aggravated by 
active service or secondary to the veteran's 
service-connected right leg shell fragment wound residuals.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(d), 3.310(a) (2000).  

4.  An organic mood disorder with psychotic features was not 
incurred in or aggravated by active service or manifest to a 
compensable degree within one year of separation.  The 
disability is not proximately due to or the result of right 
leg shell fragment wound residuals.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(d), 3.310(a) (2000).  

5.  A back disorder was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110, 1154(b) (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303(d) (2000).  

6.  A back disability is not proximately due to or the result 
of a service-connected disease or injury.  38 
C.F.R.§ 3.310(a) (2000).  

7.  A left leg disorder was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303(d) (2000).  

8.  A left leg disability is not proximately due to or the 
result of right leg shell fragment wound residuals.  38 
C.F.R.§ 3.310(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disorder 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA may then proceed to evaluate the merits of the claim.  

A.  Prior Final RO Decision

In April 1971, the RO denied service connection for an 
anxiety reaction upon its 
determination that the claimed disorder was not shown during 
active service.  The veteran was informed in writing of the 
adverse decision and his appellate rights in April 1971.  He 
did not submit a notice of disagreement with the decision.  

The evidence upon which the April 1971 rating decision was 
formulated may be briefly summarized.  The veteran's service 
medical records do not refer to an acquired psychiatric 
disorder.  The documentation does reflect that the veteran 
sustained multiple right leg shell fragment wounds when a 
grenade exploded near him during combat in the Republic of 
Vietnam.  The report of a January 1971 VA examination for 
compensation purposes indicates that the veteran complained 
of nervousness after sustaining his inservice right leg shell 
fragment wounds.  The veteran was diagnosed with an anxiety 
reaction.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the April 1971 rating decision 
consists of VA examination reports, private clinical 
documentation, the transcript of the hearing on appeal, and 
written statements from the veteran.  An October 1998 
psychiatric evaluation from Carlos Vargas-Villanueva, M.D., 
conveys that he had treated the veteran since February 1997 
and diagnosed him with a chronic depressive syndrome.  The 
doctor commented that "this psychiatric illness is as a 
consequence to his physical disability and constant pain that 
[the veteran] experiences because of the wounds that he 
received during his military service."  Dr. 
Vargas-Villanueva's statement constitutes new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  It is important to note that at the time of the 
prior denial, there was evidence of a post service diagnosis.  
However, there was no competent evidence linking the post 
service diagnosis to service or a service connected 
disability.  Since that determination, some of the 
evidentiary defects that existed at the time of the prior 
denial have been cured.  Based on the reasons for the prior 
denial, the additional evidence is new and material.

C.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for right leg shell fragment wound 
residuals.  

As reported above, the veteran's service medical records make 
no reference to an acquired psychiatric disorder.  At his 
November 1970 physical examination for service separation, 
the veteran denied experiencing "depression or excessive 
worry" and "nervous trouble of any sort."  On examination, 
the veteran exhibited no psychiatric abnormalities.  

At the January 1971 VA examination for compensation purposes, 
the veteran complained of nervousness after sustaining his 
inservice right leg shell fragment wounds.  The VA examiner 
noted that the veteran's claims file contained no records.  
The veteran was diagnosed with an anxiety reaction.  The 
physician did not advance an etiology for the diagnosed 
anxiety reaction.  

Written statements from Dr. Vargas-Villanueva dated in 
February and July 1997 convey that the veteran was diagnosed 
with an organic mood disorder.  A March 1997 private hospital 
summary indicates that the veteran was diagnosed with severe 
major depression.  

In his October 1997 claim for service connection, the veteran 
advanced that he sought service connection for a psychiatric 
disability "secondary to [his service-connected] leg 
cond[ition] due to the pain, shrapnel, limping, etc."  He 
clarified that "I have developed this mental cond[ition] to 
the point where I have had a hospitalization for quite a long 
period."  

A December 1997 Social Security Administration (SSA) 
evaluation from Dr. Vargas-Villanueva states that the veteran 
was diagnosed with an organic mood disorder with psychotic 
features.  The October 1998 written statement from Dr. 
Vargas-Villanueva relates that the veteran was diagnosed with 
a chronic depressive syndrome etiologically related to his 
service-connected right leg shell fragment wound residuals.  

1.  Chronic Depressive Disorder

The veteran's service medical records make no reference to an 
acquired psychiatric disability.  The first objective 
evidence of the onset of the claimed disorder is contained in 
the report of the January 1971 VA examination for 
compensation purposes.  Dr. Vargas-Villanueva diagnosed the 
veteran with a chronic depressive disorder secondary to his 
service-connected right leg shell fragment wound residuals.  
In the absence of any competent evidence to rebut the 
doctor's determination, the Board concludes that service 
connection is now warranted for a chronic depressive 
disorder.  

2.  Other Psychiatric Disorders

The Board observes that the veteran has been diagnosed with 
both an anxiety reaction and an organic mood disorder with 
psychotic features in addition to his chronic depressive 
disorder.  In reviewing the probative evidence of record 
including the veteran's testimony and statements on appeal, 
the Board observes that neither an anxiety reaction nor an 
organic mood disorder with psychotic features was shown 
during the veteran's wartime service.  No physician has 
advanced that either disorder originated during active 
service or secondary to a service-connected disorder.  In 
order for service connection for a particular disability to 
be granted, a claimant must establish he has that disability 
and that there is "a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service."  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Therefore, 
the Board finds that service connection for both an anxiety 
reaction and an organic mood disorder with psychotic features 
is not warranted.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
pertinent laws pertaining to veteran's claims have been 
amended to remove the requirement of presenting a 
well-grounded claim.  The veteran has argued and the Board 
has considered the veteran's claim on the merits.  Therefore, 
the Board concludes that the veteran has not been prejudiced 
by the decision herein.  


II.  Back Disorder

The veteran' service medical records make no reference to a 
back disorder.  At his November 1970 physical examination for 
service separation, the veteran denied experiencing "back 
trouble of any kind."  On examination, the veteran was 
observed to exhibit a normal spine.  In his December 1970 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran did not seek service connection for a 
back disorder or otherwise convey that he sustained a back 
disorder or injury during his wartime service.  

At the January 1971 VA examination for compensation purposes, 
the veteran was not found to exhibit any back abnormalities.  
The veteran's nervous system was noted to be within normal 
limits.  

An October 1973 hospital summary and associated clinical 
documentation from Hospital Font Martelo indicates that the 
veteran complained of low back and right leg pain of two and 
one-half months' duration.  The veteran was diagnosed with 
acute low back pain and right thigh and leg metallic 
fragments.  A March 1982 hospital summary from Clinica 
Oriente conveys that the veteran was diagnosed with 
lumbosacral discogenic disease with nerve involvement.  

A February 1997 treatment record from the Instituto 
Neuro-Psicodinamico indicates that the veteran presented a 
history of a back injury in approximately 1997.  A March 1997 
private hospital summary states that the veteran was 
diagnosed with a herniated disc.  In his October 1997 claim 
for service connection, the veteran requested that service 
connection be established for a back disorder secondary to 
his service-connected right leg shell fragment wound 
residuals.  

A November 1997 psychiatric evaluation from Brunilda Vazquez, 
M.D., states that the veteran reported that he had 
experienced chronic back pain secondary to a job-related 
accident "15 years ago."  A December 1997 lumbar spine 
computerized tomography study from J. L. Valderrabano, M.D., 
conveys that the veteran exhibited degenerative disc disease 
with broad base herniation at L4-5 and complete sacralization 
of L5.  

A December 1997 SSA physical evaluation from Miguel A. 
Berrios-Garcia, M.D., conveys that he had initially treated 
the veteran in December 1996.  The veteran was diagnosed with 
low back pain syndrome; degenerative disc disease with 
herniation at L4-5; and left L5-S1 radiculopathy.  

In his April 1998 notice of disagreement, the veteran 
reiterated that service connection was warranted for a back 
disorder secondary to his service-connected right leg shell 
fragment wound residuals.  An August 1998 written statement 
from Dr. Berrios-Garcia notes the veteran's right thigh and 
buttock wound residuals and his complaints of recurrent low 
back pain with radiation into the right lower extremity.  The 
doctor opined that the veteran's low back pain, right leg 
radicular signs, and herniated lumbar disc was related to his 
traumatic episode in Vietnam during which he was wounded.  

At the hearing on appeal, the accredited representative 
stated that the issue on appeal was service connection for 
intervertebral disc syndrome secondary to the veteran's 
service-connected right leg shell fragment wound residuals.  
The veteran testified that he had been wounded in a grenade 
explosion during combat in the Republic of Vietnam.  He 
initially experienced low back pain during active service 
immediately after being wounded.  He sought treatment for his 
complaints from Army medical personnel at Fort Hood, Texas.  
The veteran stated that he subsequently experienced 
progressive chronic low back pain following service 
separation which ultimately caused him to leave his 
employment with the United States Postal Service.  He related 
that Dr. Berrios-Garcia had informed him that his low back 
disorder was caused by his combat-related trauma or injury.  

At a June 1999 VA examination for compensation purposes, the 
veteran complained of severe radiating low back pain and 
right lower extremity numbness and weakness.  The VA examiner 
noted that: the veteran had significant service-connected 
right leg shell fragment wound residuals; he initially 
complained of low back pain following service separation; he 
had no history of trauma; and he initially sought service 
connection for a low back disorder twenty-seven years after 
service separation.  A diagnosis of a L4-L5 herniated nucleus 
pulposus was advanced.  The physician opined the veteran's 
herniated nucleus pulposus was not secondary to his 
service-connected right leg shell fragment wound residuals.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records make no reference to a 
back or spinal disability.  Dr. Berrios-Garcia opined that 
the veteran's low back disorder arose from the same 
combat-related traumatic episode in which he sustained his 
right leg shell fragment wound residuals.  Given the doctor's 
statement, the Board has considered the provisions of 38 
U.S.C.A. § 1154(b) (West 1991).  That statute directs that:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

While acknowledging that Dr. Berrios-Garcia's medical opinion 
constitutes satisfactory evidence of service incurrence of 
the veteran's back disorder, the Board observes that the 
veteran testified that he had initially experienced back 
complaints after being wounded rather than during combat.  
The veteran's testimony establishes that the claimed disorder 
was not initially manifested during combat. The Board finds 
that the veteran's testimony is more persuasive than the 
physician's opinion given the veteran's clear and first hand 
knowledge of his inservice experiences and the doctor's 
necessary reliance upon the veteran's subjective history.  
The veteran's testimony is clear and convincing evidence 
sufficient to rebut Dr. Berrios-Garcia's statement as to the 
combat origin of the veteran's back disorder.  38 U.S.C.A. 
§ 1154(b) (West 1991).  

The Board notes that: the veteran denied experiencing "back 
trouble of any kind" at his physical examination for service 
separation; failed to claim service connection for a back 
disorder in his original claim for service connection; 
exhibited no back or neurological abnormalities at the 
January 1971 VA examination for compensation purposes; and 
presented a two and one-half month history of back pain to 
his private treating physicians in October 1973.  While the 
veteran has advanced on appeal that he initially experienced 
and sought treatment for back complaints during active 
service and immediately following service separation, the 
Board finds that the veteran's statements are belied by his 
subjective inservice and post-service medical history.  The 
veteran's statements to his treating physicians are more 
probative as to the onset of the claimed disorder than his 
statements advanced decades after service in support of his 
claim for monetary benefits.  Therefore, the Board concludes 
that service connection is not warranted for a back disorder 
on a direct basis.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(d) (2000).  

The record contains two conflicting medical opinions as to 
the etiology of the veteran's current lumbar spine 
intervertebral disc syndrome and low back pain syndrome.  Dr. 
Berrios-Garcia, the veteran's private treating physician, 
opined that the veteran's lumbosacral degenerative disc 
disease and chronic low back pain syndrome were etiologically 
related to his extensive right lower extremity shell fragment 
wound residuals.  His opinion was apparently founded upon the 
veteran's subjective history.  The examiner at the June 1999 
VA examination for compensation purposes concluded that the 
veteran's current lumbosacral spine degenerative disc disease 
was not secondary to his service-connected right leg shell 
fragment wound residuals.  The VA physician stated that an 
etiological relationship between the veteran's current 
lumbosacral degenerative disc disease and his 
service-connected right leg shell fragment wound residuals 
was not established by the record.  The examiner expressly 
based his opinion upon a review of the clinical documentation 
of record.  While observing that the medical opinions are not 
models of clarity and offer scant, if any, clinical findings 
for the conclusions reached, Given its objective rather than 
subjective foundation, the Board finds that the VA examiner's 
opinion is more persuasive given its reliance upon the 
objective clinical evidence.  Therefore, service connection 
is not warrant for the claimed disorder on a secondary basis.  
38 C.F.R. § 3.310(a) (2000).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
pertinent laws pertaining to veteran's claims have been 
amended to remove the requirement of presenting a 
well-grounded claim.  The veteran has argued and the Board 
has considered the veteran's claim on the merits.  Therefore, 
the Board concludes that the veteran has not been prejudiced 
by the decision herein.  


III.  Left Leg Disability

The veteran's service medical records make no reference to a 
left leg disability.  Clinical documentation from Ryder 
Memorial Hospital dated in October 1982 indicates the veteran 
complained of left knee pain and left lower extremity 
numbness.  He reported that he had sustained left knee trauma 
while playing soccer in 1981.  An impression of a left S1 
root lesion was advanced.  A contemporaneous 
electromyographic study confirmed the presence of a left S1 
root lesion.  

A January 1997 private treatment record indicates that the 
veteran complained of left lower extremity pain and numbness.  
An impression of left lower extremity sciatic neuritis was 
advanced.  

In his October 1997 claim for service connection, the veteran 
advanced that he had incurred a left leg disability secondary 
to the strain on that extremity caused by his attempts to 
compensate for his service-connected right leg disability.  A 
December 1997 physical evaluation from Dr. Berrios-Garcia 
states that the veteran complained of chronic left leg pain 
and numbness.  On examination, the veteran exhibited lateral 
left leg hypesthesia.  The veteran was diagnosed with low 
back pain syndrome; degenerative disc disease and herniation 
at L5-S1; and left L5-S1 radiculopathy.  

At the hearing on appeal, the veteran testified that he 
experienced left leg numbness and swelling.  He acknowledged 
that he had not been diagnosed with a chronic left leg 
disability.  

At the June 1999 VA examination for compensation purposes, 
the veteran complained of low back pain which radiated down 
the posterior aspect of the left leg.  The VA examiner stated 
that evaluation of the veteran's left leg revealed no 
abnormalities.  The physician characterized the veteran's 
claimed left leg pains and symptoms as a referred pain from 
his herniated nucleus pulposus and S1 radiculopathy.  

A chronic left leg disorder was not identified during active 
service or any time thereafter.  The veteran acknowledged at 
the hearing on appeal that he had not been diagnosed with a 
left leg disorder at any time.  The most recent VA 
examination for compensation purposes of record characterizes 
the veteran's left lower extremity complaints as 
manifestations of his nonservice-connected lumbosacral spine 
disorder.  

In reviewing a similar factual scenario, the Court directed 
that:  

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 
U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, 
there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was not diagnosed with a chronic left leg 
disorder during active service or at any time thereafter.  
Therefore, the Board concludes that the service connection 
for the claimed disorder is not warranted.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
pertinent laws pertaining to veteran's claims have been 
amended to remove the requirement of presenting a 
well-grounded claim.  The Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398 
§ 1611 (2000) (to be codified at 38 U.S.C.A. § 5107).  The 
veteran has argued and the Board has considered the veteran's 
claim on the merits.  Therefore, the Board concludes that the 
veteran has not been prejudiced by the decision herein.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for an acquired psychiatric disorder is 
granted.  Service connection for a chronic depressive 
disorder is granted.  Service connection for an anxiety 
reaction is denied.  Service connection for an organic mood 
disorder with psychotic features is denied.  Service 
connection for a back disorder is denied.  Service connection 
for a left leg disorder is denied.  


REMAND

The veteran asserts that the record supports assignment of an 
increased evaluation for his right leg shell fragment wound 
residuals.  In reviewing the record, the Board observes that 
the report of the October 1997 VA examination for 
compensation purposes indicates that the veteran's 
service-connected right leg shell fragment wound residuals 
encompassed Muscle Groups X, XI, XII, and XIII injuries, 
numerous retained metallic foreign bodies, muscle herniation, 
and tender scars.  The report of the June 1999 VA examination 
for compensation purposes states that the veteran exhibited 
Muscle Groups XI, XII, XIII, and XIV injuries, muscle 
herniation, numerous retained foreign bodies, and extensive 
scarring.  It is not apparent that the RO has considered all 
relevant regulations and Diagnostic Codes.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation and separate 
evaluations for service-connected his 
right leg shell fragment wound residuals 
with express consideration of the 
provisions of 38 C.F.R. §§ 4.10, 4.14, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 
4.118, Diagnostic Codes 5310, 5311, 5312, 
5313, 5314, 5326, 7804, 7805 (1999) and 
the Court's holding in Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  

2.  The RO should obtain a medical review 
of the file and such review should 
clearly identify the muscle groups 
involved.  The conflict between the 
reports should be resolved. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

